Citation Nr: 1548488	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Service connection for coronary heart disease.

2.  Service connection for congestive heart failure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of a higher rating for service-connected hypertension has been raised by the record in an April 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Diagnoses of coronary heart disease and congestive heart failure have not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary heart disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

As an initial matter, the Board notes that the Veteran is currently service connected for hypertension and this issue is not currently before the Board on appeal.  For these claims, the Veteran initially asserted that he has coronary artery disease and congestive heart failure as secondary to service-connected hypertension.

The medical evidence shows that the Veteran has not been diagnosed as having coronary heart disease or congestive heart failure at any time.  All post-service treatment records are silent for any such diagnoses.  In a May 2010 VA examination, the examiner stated that the Veteran has shown no evidence of coronary artery disease or congestive heart failure and there is no history of chest pain, dyspnea, orthopnea, paroxysmal nocturnal dyspnea, or peripheral edema.  Following an examination, the Veteran was diagnosed as having essential arterial hypertension and mild cardiomegaly that appeared to be the result of long standing hypertension.  The examiner opined that although hypertension is an important risk factor for coronary artery disease, it cannot be presumed that because the Veteran has long standing hypertension we can automatically put a label of coronary artery disease on him.  This Veteran has not been treated for congestive heart failure and does not show any clinical evidence of congestive heart failure.  He had a normal ejection fraction of 65 percent, which does not favor the diagnosis of congestive heart failure.

Furthermore, the Veteran stated in his May 2011 notice of disagreement that he understood that he cannot be compensated for the claimed conditions unless there is proof of these conditions, but expressed concerned that this decision would prevent him from claiming compensation for future conditions he may develop that may be caused by his service-connected hypertension.  The Veteran acknowledged that the medical records did not show that he currently had coronary heart disease or congestive heart failure and his claim was based on potentially developing these conditions in the future stating, "medical research and evidence has indicated hypertension may be the cause of many overall health related conditions including coronary heart disease and congestive heart failure."

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has had a diagnosed coronary heart disease or congestive heart failure at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, these diseases are the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  The Veteran may always file a claim to reopen should the state of the evidence change in the future.

In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of coronary heart disease and congestive heart failure; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for coronary heart disease is denied.

Service connection for congestive heart failure is denied. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


